Citation Nr: 0944314	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (including recurrent major depressive disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1951 to 
May 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied service connection.  

The Veteran requested a personal hearing before a Decision 
Review Officer, but elected to have a February 2008 informal 
conference with the DRO instead.  

A jurisdictional matter must be addressed here.  On August 8, 
2006, VA mailed to the Veteran notice of the adverse rating 
decision denying service connection for an acquired 
psychiatric disorder.  A timely-filed notice of disagreement 
was received by VA and on November 28, 2007, a statement of 
the case was mailed to the Veteran.  VA received the 
Veteran's substantive appeal on February 12, 2008.  
Generally, a substantive appeal must be filed within 60 days 
from the date (November 28, 2007) that the agency of original 
jurisdiction mails the statement of the case to the claimant 
(or within the remainder of the one-year period from the date 
(August 8, 2006) of mailing of the notification of the 
determination being appealed, whichever period ends later).  
38 C.F.R. § 20.302(b) (2009). The Veteran's substantive 
appeal was not received during that time period.  A post-mark 
may be accepted as a timely-filed document, but the Veteran 
hand-delivered the substantive appeal at her informal 
conference with the DRO.  38 C.F.R. § 20.305.  

The Board may waive the requirement of a timely-filed 
substantive appeal.  Beryle v. Brown, 9 Vet. App. 24, 28 
(1996) (by proceeding to review claims for which no 
substantive appeal had been filed, the Board waived the 
filing of the Form 9 with respect to those appeals).  Such 
action is appropriate when VA continues to develop an appeal 
even when a timely-filed substantive appeal has not been 
received.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(regardless of the reason why the RO determined and notified 
the Veteran of the wrong filing date for a substantive 
appeal, VA had the authority to accept a late-filed 
substantive appeal); 38 C.F.R. § 19.32 (provision that VA may 
close an appeal when the Veteran does not respond to a 
statement of the case does not require VA to do so).  Here, 
since the RO held the informal personal conference and issued 
two supplemental statements of the case after the late 
substantive appeal was received, the Board waives the 
requirement for timeliness in this case, and will exercise 
jurisdiction over the appeal.  


FINDING OF FACT

The Veteran's current disability of recurrent major 
depressive disorder had its onset during her active military 
service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

The record shows that the Veteran has a current disability of 
recurrent major depressive disorder.  March 2006 C&P Mental 
Disorders Exam.  See also September 2008 Geriatric Psychiatry 
Consult (diagnosed with recurrent major depression).  The 
first requirement for service connection has thus been 
established.  

But the record is not as clear as to whether the Veteran's 
acquired psychiatric disorder was incurred during service.  
Her March 1951 report of medical examination upon enlistment 
indicated that her psychiatric system was normal. 

She had a history of bad conduct during service.  In 
October 1951, she was disorderly in quarters and wrongfully 
struck another woman.  In March 1952, she was incapacitated 
for proper performance of her duties due to her previous 
indulgence in intoxicating liquors.  In December 1952, she 
failed to go at the prescribed time to her appointed place of 
duty and was derelict in her duty in that she negligently 
failed to remain awake.  In January 1953, a punishment of 7 
days restriction to WAC area was entered into the company 
punishment book without a description of the offense.  The 
same punishment was entered into the company punishment book 
in March 1953.  Record of Previous Convictions; Extracts from 
Company Punishment Book.  

During service, she underwent a January 1953 psychiatric 
evaluation.  No psychiatric testing was conducted.  She was 
diagnosed with inadequate personality disorder manifested by 
a long history of inadequate attitudes and behavior in both 
civilian and Army life.  The examiner determined that she had 
no psychoneurosis nor was she psychotic.  January 1953 
Psychiatric Evaluation and Recommendations.  

A few days after the Board of Officers held a hearing with 
respect to whether she should be discharged as unfit for 
duty, the Veteran was admitted to the hospital because her 
commanding officer (C.O.) reported that she had been 
drinking, had had an emotional outburst, and her C.O. was 
afraid for her life.  The examiner noted that the Veteran was 
slightly confused and smelled rather strongly of alcoholic 
beverages. She stated that she intended to drink a fifth 
right then and release her anxiety.  After a long interview, 
the Veteran appeared tearful and self-deprecating to the 
extreme.  She had a tremendous hostility toward her C.O.  The 
examiner diagnosed psychiatric observation with severe 
emotional instability and possible acute alcoholism.  
April 1953 Abbreviated Clinical Record.  After she calmed 
down on the ward, showing no signs of psychotic or severely 
neurotic features, she was returned to duty.  The examiner 
noted that she was quite immature and had family problems.  
April 1953 Narrative Summary.  

A social history was thereafter taken by a social work 
officer.  The Veteran felt her C.O. had disliked her since 
she arrived in the unit and not necessarily without good 
reason because she had neglected duty and been guilty of a 
good deal of misconduct.  She believed that the trouble with 
her C.O. began in December 1952 after she came late for duty.  
The Veteran further felt that the dislike was on a more 
personal basis and quite mutual because they knew each other 
too well.  May 1953 Social History.  The social worker 
recorded that the Veteran's C.O. had reported that since the 
Board determined that she would be discharged, the Veteran 
had refused to work, but that prior to that, the Veteran had 
been a good worker when she was not drinking.  

The Veteran explained that the reason for excessive drinking 
was to relieve her mind of nothing in particular, but just 
anything that might trouble her.  She described herself as 
quite sulky as a child and also noted that she had always 
been prone to cry rather easily when not getting her own way.  
May 1953 Social History.  

The social work officer determined that the Veteran had a 
history of irresponsibility in service and that at the time 
of the exam was completely unstable, undependable, and an 
immature person prone to emotional outbursts since childhood.  
The examiner noted that the Veteran was desirous of some 
intangible form of excitement that as yet she had failed to 
find.  The examiner concluded that the Veteran's sexual 
growth and adjustments seemed somewhat abnormal and thought 
that may have accounted for a good deal of her emotional 
conflicts.  May 1953 Social History.  

The Veteran's May 1953 report of medical examination upon 
separation from service showed that her psychiatric system 
was not normal.  The examiner noted that her neuropsychiatric 
consultation had been accomplished at a previous station.  
The Veteran was discharged in May 1953.  

These inservice records contain neither a diagnosis of 
depression nor use of the term "depression."  But a veteran 
is not limited to contemporaneous evidence to establish that 
a disease or injury was incurred during service.  A service 
connection claim is considered on the basis of the places, 
types and circumstances of a veteran's service as shown by 
service records, the official history of each organization in 
which she served, her medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  In 
particular, when a disease is diagnosed after service, 
inservice incurrence can be established when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  And due consideration must be given to VA's 
policy to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

A VA compensation and pension (C&P) mental disorders 
examination was conducted in March 2006 and two addendum 
reports were issued thereafter by that examiner.  The C&P 
examiner reviewed the claims folder, interviewed the Veteran, 
and conducted psychometric testing.  The Veteran told the 
examiner that she believed that her anxiety and depression 
resulted from discrimination she experienced while in the 
military.  She explained that she experienced her first 
encounter with any type of segregation in the military.   The 
Veteran described for the examiner a variety of conflicts she 
experienced, including a Caucasian female C.O. who reportedly 
criticized her for dating Caucasian men.  The Veteran 
reported inservice feelings of "not belonging" and distress 
related to discrimination while in the military.  March 2006 
C&P Mental Disorders Exam.  

After service, the Veteran noted that she had been 
hospitalized in a psychiatric unit but that it was a long 
time ago and she could not remember the dates of the 
hospitalization.  She also could not remember what outpatient 
mental health treatment she had received in the past. She 
reported that she had had occasional passive suicidal 
ideation in the past, typically related to feeling that she 
had no purpose due to limitations her physical problems had 
imposed on her.  She currently had decreased appetite, sleep 
onset problems, a general sense of apathy, decreased 
motivation, and low self-esteem.   March 2006 C&P Mental 
Disorders Exam.  

The Veteran reported that her depressed mood had started in 
the 1950's.  She endorsed periods of uncontrollable crying, 
which had increased in frequency lately.  Her score on the 
Beck Depression Inventory indicated moderate to severe 
depression.  Her answers to the test questions were 
suggestive of feeling guilty all the time, crying all the 
time, having great difficulty in making decisions, having to 
push very hard to do anything, and getting tired from doing 
almost nothing.  The examiner diagnosed her with recurrent 
major depressive disorder and deferred an Axis II diagnosis 
because not all the test results had been received.  In the 
initial report, the examiner did not provide a nexus opinion.  
March 2006 C&P Mental Disorders Exam.  

The RO asked the C&P examiner to prepare an addendum report 
with an opinion whether the Veteran's current psychiatric 
disorder was related to service.  The C&P examiner reviewed 
the initial C&P report and stated that in her opinion, it was 
at least as likely as not that the Veteran's diagnosis of 
major depressive disorder was related to her military 
service.  The examiner noted that per the Veteran's self-
report, her depressed mood had its onset while in the 
military as a result of racial discrimination she experienced 
from fellow soldiers and her commanding officers.  The 
examiner explained that the symptoms she described while in 
the military and following her military discharge were 
consistent with a diagnosis of recurrent major depressive 
disorder.  First Addendum to March 2006 C&P Mental Disorders 
Exam.  

The RO then asked the C&P examiner for additional opinions.  
She was asked to discuss:  (1) the inservice evidence in the 
claims folder, to include that the Veteran had been diagnosed 
with a personality disorder during service; and (2) the post-
service evidence that the current depressive symptoms were 
related to the Veteran's physical disabilities.  The C&P 
examiner noted that since the first report was issued, the 
results of further psychometric testing had become available.  
Her score on the Millon Clinical Multiaxial Inventory was too 
low to indicate that she had a personality disorder.  Plus, 
the Veteran did not currently endorse symptoms that met the 
criteria for a diagnosis of a personality disorder.  The C&P 
examiner concluded that it was less likely than not that the 
Veteran had had a personality disorder during service 
because, by definition, she would continue to manifest such 
symptoms now.  Second Addendum to March 2006 C&P Mental 
Disorders Exam.  

As for the relationship between the Veteran's physical 
disabilities and her acquired psychiatric disorder, the C&P 
examiner determined that there was no evidence that 
depression was a direct physiological consequence of her 
physical disabilities.  The examiner pointed out that if that 
were true, her diagnosis would have been Mood disorder due to 
General Medical Condition.  In the C&P examiner's opinion, it 
was at least as likely as not that the Veteran's physical 
disabilities at least partially contributed to her depressive 
symptoms, as she has reported feelings of sadness and anxiety 
related to her limited physical functioning and had endorsed 
occasional passive suicidal ideation related to feeling that 
she has no purpose due to limitations imposed upon her by her 
physical problems.  The Veteran had also reported increased 
feelings of nervousness in relation to increased pain 
severity.  Second Addendum to March 2006 C&P Mental Disorders 
Exam.  

The inservice evidence indicates that the Veteran had a 
personality disorder during service whereas the post-service 
evidence indicates that the Veteran had major depressive 
disorder during service.  All of the medical evaluations of 
the Veteran's condition were prepared by medical 
professionals so that their reports are competent medical 
evidence.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions).  It is the 
responsibility of the Board to weigh the competent evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  

The RO found the C&P examiner's reports to rely too much on 
the Veteran's subjective statements.  But lay evidence does 
not lack credibility merely because it is it is unaccompanied 
by contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37 (2006).  A lay person is competent to 
testify about symptomatology where the determinative issue is 
not medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 
405-406 (1995) (lay statements about a person's own 
observable condition or pain are competent evidence); Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  And an examiner's reliance on a Veteran's 
statements to provide an opinion renders a medical report 
incredible only if the Board rejects the statements of the 
Veteran.  Coburn v. Nicholson, 19 Vet. App. 427, 432-33 
(2006).  

One aspect of credibility is whether the Veteran's statements 
are internally consistent.  Caluza v. Brown, 7 Vet. App. 498, 
511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 
1996) (in determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire 
for monetary gain, and witness demeanor).  Here, the Veteran 
asserted in her claim that the pain from her pes planus 
caused her anxiety and depression.  She also submitted a 
statement that her depression was the result of the 
discrimination that she experienced during service.  But in 
light of the C&P examiner's findings that the inservice 
symptoms she described were consistent with her current 
psychiatric disorder diagnosis and that her physical 
disabilities at least partially contributed to her depressive 
symptoms, her statements are not inconsistent.  

Moreover, there is some inservice evidence to support her 
statements that her depressed mood began during service.  
Clearly, she had some kind of psychological issues during 
service since she was sent for more than one inservice 
psychological evaluation.  She was observed to be immature, 
unstable, undependable, and prone to emotional outbursts.  
And while she at times indicated that she was experiencing 
family problems, she also made statements during service that 
she drank to relieve her mind of what troubled her, that she 
believed her C.O.'s dislike of her was personal, and that she 
had been emotionally upset since she was sent overseas.  So 
the Veteran's statements to the C&P examiner are consistent 
with statements that she made during service.  Given that 
there is evidence in the record to support the Veteran's 
statements that she began experiencing depressed mood during 
service, the medical opinion based upon her statements is 
credible.  

When there is an approximate balance of positive and negative 
evidence about a matter in a claim, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Here, the inservice evidence indicates 
that the Veteran's only psychiatric disorder during service 
was a personality disorder whereas the C&P examiner's report 
indicates that the Veteran's recurrent major depressive 
disorder had its onset during service.  The Board resolves 
the two conflicting medical diagnoses in the Veteran's favor 
and finds that the current disability of recurrent major 
depressive disorder had its onset during active military 
service.  As a result, the Veteran incurred a disease during 
service and the currently-diagnosed acquired psychiatric 
disorder is related to the inservice disease.  Since all 
requirements have been established on this record, service 
connection is warranted.    


ORDER

Service connection for an acquired psychiatric disorder is 
granted, subject to the criteria governing payment of 
monetary benefits.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


